DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-8 and 21-33 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At the outset, the Examiner notes that Applicant did not file arguments with the request for continued examination, as Applicant and the Examiner conducted an interview after Applicant’s filing under AFCP 2.0.  As detailed in the Interview Summary dated January 6, 2022, the Examiner presented several references that in part read on the limitations of the instant claims, and indicated that the references can be utilized to reject the claims.  As detailed below, the Examiner has included reference to Paunescu et al., for teaching various specific limitations in the claims.  As such, the Examiner contends that reference to Paunescu et al., in combination 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck (US 2018/0101487) in view of Paunescu et al., (Nature Protocols, Vol. 8 No. 12, 2013) in view of Wada et al., (US 2005/0170362), and further in view of Glass et al., (US 2008/0261045).
Regarding claims 2, 8, 21, 22, 27, and 29, Peck teaches a method of nucleic acid based data storage comprising obtaining a flat surface functionalized with a positive charge (paragraphs 0068, 0101-0103), and synthesizing a layer of DNA on the surface (paragraphs 0049, 0051, 0082).  Peck also teaches utilizing a detector to identify specific locations on the surface that contain DNA (paragraph 0152).  Additionally, Peck teaches identifing specific locations on the flat surface or after removal from the flat surface (paragraph 0152).  Peck does not teach contacting DNA with a polycationic molecule, and contacting the flat surface with a second layer of DNA.
Glass et al., teach composite and layered particles wherein a charged particle is coated with a first polyelectrolyte (paragraph 0013), coating the particle with a second polyelectrolyte (paragraph 0013), and repeating the coating steps to form a multilayered particle (paragraph 0013). Glass et al., teach the first polyelectrolyte as polyethyleneimine, poly lysine, or poly(diallyldimethylammonium chloride) and the second polyelectrolyte as DNA or RNA (paragraph 0013). Glass et al., teach that it is advantageous to form a multilayered particle as a means of increasing the loading of polyelectrolyte onto the particle surface (paragraph 0014). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Peck to form a surface having multiple layers of DNA in order to increase the loading of DNA on the surface as taught by Glass et al. Peck in view of Glass et al., do not teach encapsulating DNA on the surface by forming a protective layer over the DNA.

Wada et al., teach binding DNA to a flat surface (paragraph 0058) wherein a polyanionic molecule (paragraphs 0010, 0053, 0057, 0058) is applied to the surface containing DNA molecules (paragraph 0058).  Wada et al., teach that it is advantageous to provide a polyanionic molecule as a means of adsorbing interfering constituents before applying a separation media (paragraph 0058).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Peck in view of Glass et al., in view of Paunescu et al., to include a polyanionic molecule in order to adsorb interfering constituents as taught by Wada et al.
Regarding claims 3 and 4, Peck teaches cleaning the substrate with piranha solution (paragraph 0105).
Regarding claim 5, Peck teaches glass as the substrate (paragraph 0087).
Regarding claim 6, Peck teaches functionalization with aminoalkyl siloxanes (paragraph 0102).
Regarding claim 7, Peck teaches deposition of nucleotide material with inkjet or laser printers (paragraph 0113).
Regarding claims 23-26. Peck teaches DNA at predetermined locations on the surface (paragraph 0082) which reads on the claimed vertical and horizontal offsets. Peck also teaches creating a record of information encoded by the DNA (paragraphs 0053, 0152).
Regarding claim 28, Paunescu et al., teach adding 300 µl etching buffer (Protocol page 2446).  The Examiner notes that the term “microfluidics” is sufficiently broad so as to read on any means of adding etching buffer in the microliter range.  As such, the addition of 300 µl taught by Paunescu et al., reads on the claimed microfluidics.
Allowable Subject Matter
Claims 30-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a method of storing DNA as recited in claim 30 wherein first and second specific subsets of DNA are encapsulated on a flat surface, and subsequently released by application of an etching buffer and a polyanionic molecule.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798